*163OPINION

Per Curiam:

This is an appeal from an order of the Second Judicial District Court denying appellant’s application for a writ of habeas corpus.
Appellant first contends that his constitutional rights were violated by the State when it failed to take him before a magistrate without unnecessary delay as required by NRS 171.178. He was in federal custody throughout the times complained of, and an arrest was not made after issuance of the complaint. NRS 171.178 is applicable to persons who are under arrest on a complaint or in the event of a warrantless arrest. Tellis v. Sheriff, 85 Nev. 557, 459 P.2d 364 (1969). Accordingly, there is no merit to this contention because appellant was not placed under such arrest as is contemplated by NRS 171.178.
Appellant further contends that he made a demand to be brought to trial on the State charge, and that irrespective thereof the State denied him his right to a speedy trial. However, the proof is not clear when appellant made his request for a speedy trial, or when it was received by the district court, or when it was made known to the district attorney. Accordingly, there is nothing in the record which tends to substantiate this contention.
The court below found that the district attorney acted with due diligence and within a reasonable time after becoming aware of the demand for a speedy trial, and that there was no undue delay which operated to the detriment of appellant. We find no error below and, accordingly, the denial of the application for a writ of habeas corpus is affirmed.